USCA4 Appeal: 20-4369      Doc: 24         Filed: 06/01/2022     Pg: 1 of 7




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-4369


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        TIMOTHY ROCK,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Clarksburg. Irene M. Keeley, Senior District Judge. (1:19-cr-00056-IMK-MJA-1)


        Submitted: April 15, 2022                                             Decided: June 1, 2022


        Before NIEMEYER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Michael B. Hissam, J. Zak Ritchie, Max C. Gottlieb, HISSAM FORMAN
        DONOVAN RITCHIE PLLC, Charleston, West Virginia, for Appellant. William J.
        Powell, United States Attorney, Martinsburg, West Virginia, Andrew R. Cogar, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg,
        West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4369      Doc: 24         Filed: 06/01/2022      Pg: 2 of 7




        PER CURIAM:

               A jury convicted Timothy Rock of four counts of distributing a quantity of a mixture

        and substance containing a detectable amount of heroin, in violation of 21 U.S.C.

        § 841(a)(1), (b)(1)(C). The district court sentenced Rock to 58 months plus 7 days of

        imprisonment, to be run concurrently with his state court convictions. On appeal, Rock

        raises multiple challenges to his convictions and sentence. We affirm.

                                                     I.

               Rock first argues that the district court incorrectly concluded that possession is not

        an element of drug distribution and that this error infected the jury instructions and the

        court’s analysis of his Fed. R. Crim. P. 29 motion for a judgment of acquittal.

               We “review whether a jury instruction incorrectly stated the law de novo.” United

        States v. Hassler, 992 F.3d 243, 246 (4th Cir. 2021) (internal quotation marks omitted).

        “Even if a jury was erroneously instructed, however, we will not set aside a resulting

        verdict unless the erroneous instruction seriously prejudiced the challenging party’s case.”

        Id. (internal quotation marks omitted). “[I]n fact, the Supreme Court has held that even the

        instructional error of omitting an element of a statute is not necessarily infirm in the

        absence of serious prejudice.” United States v. McCauley, 983 F.3d 690, 695 (4th Cir.

        2020) (citing Neder v. United States, 527 U.S. 1, 8-9 (1999)).

               “We review de novo a district court’s denial of a Rule 29 motion and must affirm a

        conviction when substantial evidence viewed in the light most favorable to the prosecution

        supports the verdict.” United States v. Barringer, 25 F.4th 239, 252 (4th Cir. 2022)

        (cleaned up). To decide “whether substantial evidence exists, we make all reasonable

                                                     2
USCA4 Appeal: 20-4369       Doc: 24          Filed: 06/01/2022      Pg: 3 of 7




        inferences in favor of the government and do not weigh evidence or credibility.” Id.

        (internal quotation marks omitted). A verdict is supported by substantial evidence “when

        a reasonable jury could find [the evidence] adequate and sufficient to establish guilt beyond

        a reasonable doubt.” Id. (internal quotation marks omitted).

               We set out the elements of possession with intent to distribute a controlled substance

        “as follows: (1) possession of the narcotic controlled substance, (2) knowledge of the

        possession, and (3) intent to distribute the narcotic controlled substance.” United States v.

        Randall, 171 F.3d 195, 209 (4th Cir. 1999). And we set out the elements of drug

        distribution “as follows: (1) distribution of the narcotic controlled substance,

        (2) knowledge of the distribution, and (3) intent to distribute the narcotic controlled

        substance.” Id. We concluded that “possession with intent to distribute and distribution

        are necessarily two different offenses” because “distribution requires an element that is not

        an element of possession with intent to distribute—distribution,” and “possession with

        intent to distribute requires an element that is not necessarily an element of distribution—

        possession.” Id.; see id. (collecting cases).

               Despite the statement in Randall that possession is not necessarily an element of

        distribution, Rock argues that the statutory language and scheme supports the conclusion

        that possession is an element of distribution. He also argues that there is a circuit split with

        some courts concluding that possession is required for distribution and some courts

        concluding that it is not. We are not persuaded. Based on our precedent and the nearly

        unanimous agreement among the circuits that possession is not an element of distribution,

        we conclude that the district court correctly instructed the jury regarding the elements of

                                                        3
USCA4 Appeal: 20-4369      Doc: 24         Filed: 06/01/2022      Pg: 4 of 7




        distribution and correctly denied Rock’s motion for a judgment of acquittal. And, even if

        the Government was required to establish that Rock possessed the heroin before he

        distributed it, we conclude that the evidence presented at trial, in the light most favorable

        to the Government, established that Rock possessed the heroin.

                                                     II.

               Next, Rock argues that the district court erred in attributing the missing FLIGHT 18

        stamps to him as relevant conduct. The parties dispute the standard of review. We agree

        with the Government that our review is for clear error because Rock is challenging the

        court’s factual finding regarding the quantity of drugs attributable to him, not its

        application of an incorrect legal rule or its misinterpretation of the meaning of relevant

        conduct. See United States v. McVey, 752 F.3d 606, 610 (4th Cir. 2014). “Under the clear

        error standard, we will only reverse if left with the definite and firm conviction that a

        mistake has been committed.” United States v. Doctor, 958 F.3d 226, 234 (4th Cir. 2020)

        (internal quotation marks omitted).

               “For sentencing purposes, the government must prove the drug quantity attributable

        to a particular defendant by a preponderance of the evidence.” United States v. Bell,

        667 F.3d 431, 441 (4th Cir. 2011). The Sentencing Guidelines instruct that “[t]ypes and

        quantities of drugs not specified in the count of conviction may be considered in

        determining the offense level,” so long as the drugs were part of the relevant conduct. U.S.

        Sentencing Guidelines Manual § 2D1.1 cmt. n.5 (2018); see United States v. Williamson,

        953 F.3d 264, 269-70 (4th Cir. 2020). Where, as here, “there is no drug seizure or the

        amount seized does not reflect the scale of the offense, the court shall approximate the

                                                     4
USCA4 Appeal: 20-4369      Doc: 24          Filed: 06/01/2022     Pg: 5 of 7




        quantity of the controlled substance.” USSG § 2D1.1 cmt. n.5. “[T]he court may consider,

        for example, . . . similar transactions in controlled substances by the defendant.” Id.

        “District courts enjoy considerable leeway in crafting this estimate” and “may give weight

        to any relevant information before it, including uncorroborated hearsay, provided that the

        information has sufficient indicia of reliability to support its accuracy.” Williamson,

        953 F.3d at 273 (internal quotation marks omitted).

               Relevant conduct includes “all acts and omissions . . . that were part of the same

        course of conduct or common scheme or plan as the offense of conviction.” USSG

        § 1B1.3(a)(2). Offenses are part of a common scheme or plan if they are “substantially

        connected to each other by at least one common factor, such as common victims, common

        accomplices, common purpose, or similar modus operandi.” USSG § 1B1.3 cmt. n.5(B)(i)

        (emphasis omitted). And even “[o]ffenses that do not qualify as part of a common scheme

        or plan may nonetheless qualify as part of the same course of conduct if they are sufficiently

        connected or related to each other as to warrant the conclusion that they are part of a single

        episode, spree, or ongoing series of offenses.” USSG § 1B1.3 cmt. n.5(B)(ii).

               We conclude that the district court did not clearly err in attributing the missing

        FLIGHT 18 stamps to Rock as part of a common scheme or plan or the same course of

        conduct as the offenses of conviction. The strong inference from the evidence presented

        at trial and sentencing is that Rock distributed the missing FLIGHT 18 stamps or, at least,

        that the missing FLIGHT 18 stamps validly approximate the quantity of drugs Rock

        distributed to confidential informants.



                                                      5
USCA4 Appeal: 20-4369       Doc: 24          Filed: 06/01/2022      Pg: 6 of 7




                                                      III.

               Finally, Rock argues that the district court abused its discretion in permitting the

        Government to reference his state court conviction for falsifying a SCAD voucher under

        Fed. R. Evid. 609(a)(1)(B). The Government responds that the district court correctly

        admitted the evidence of Rock’s state conviction because Fed. R. Evid. 609(a)(2) required

        admission for impeachment purposes. Alternatively, the Government argues that any error

        in the admission of the evidence was harmless.

               “We review a trial court’s rulings on the admissibility of evidence for abuse of

        discretion.” United States v. Abdallah, 911 F.3d 201, 219 (4th Cir. 2018) (internal

        quotation marks omitted). “A district court abuses its discretion when it acts arbitrarily or

        irrationally, fails to consider judicially recognized factors constraining its exercise of

        discretion, relies on erroneous factual or legal premises, or commits an error of law.”

        United States v. Jenkins, 22 F.4th 162, 167 (4th Cir. 2021) (internal quotation marks

        omitted). We will not overturn a conviction due to an erroneous evidentiary ruling if the

        error is harmless—that is, “if we can say with fair assurance, after pondering all that

        happened without stripping the erroneous action from the whole, that the judgment was not

        substantially swayed by the error.” United States v. Brizuela, 962 F.3d 784, 798 (4th Cir.

        2020) (internal quotation marks omitted). “The decisive factors to consider are the

        closeness of the case, the centrality of the issue affected by the error, and the steps taken to

        mitigate the effects of the error.” United States v. Caldwell, 7 F.4th 191, 204 (4th Cir.

        2021) (internal quotation marks omitted).



                                                       6
USCA4 Appeal: 20-4369      Doc: 24          Filed: 06/01/2022     Pg: 7 of 7




               We agree with Rock that the Government has waived the argument that Rule

        609(a)(2) required admission of the state court conviction because it did not raise this

        argument in the district court. See United States v. Kelly, 510 F.3d 433, 439 (4th Cir. 2007).

        But we conclude that, even if the court erred in admitting the state court conviction under

        Rule 609(a)(1)(B), the error was harmless. Rock’s guilt was not only established by the

        testimony of the confidential informants but also by the testimony of the deputies who

        witnessed his mishandling of the department. While Rock’s testimony was important to

        his defense, we conclude that the admission of the single state court conviction did not

        substantially sway the jury’s judgment in light of the strong testimony from the

        Government’s witnesses. And, finally, the court took steps to ensure that the jury assessed

        the state court conviction for credibility purposes only. See Caldwell, 7 F.4th at 204.

                                                     IV.

               Finding no reversible error, we affirm the district court’s judgment. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      7